This is an action by plaintiff against the city to recover the balance due for work in laying sewer and water connections. In defense, by way of counterclaim, the city asserts that plaintiff is liable to it for his negligence in connection with such work whereby the city was compelled to pay, after suit, a judgment in favor of one Mrs. Porter for damages sustained by reason of her falling upon the sidewalk adjacent to the place where plaintiff performed his work.
This is the second appeal in this identical case. See Keller v. Fargo, 49 N.D. 562, 192 N.W. 313. In the former appeal this court reversed the judgment entered upon a verdict in plaintiff's favor. Such reversal was largely upon the ground that under the instructions and record as made in the former trial the jury may have determined that the snow and ice upon the sidewalk and not the mud thereon was *Page 677 
the proximate cause of the injuries sustained by Mrs. Porter. In that case this court said: —
"In our view of the record, the inquiry in the instant case was narrowed, by reason of the findings of the jury in the Porter case, to the question of whether or not the mud accumulated and was on the sidewalk by reason of the negligence of Keller. The question as to the effect of such mud being upon the sidewalk was conclusively determined in the Porter case, for in that case it was determined that the mud was the cause of the injury."
Upon the retrial of this action wherein the principal issues litigated were the negligence of plaintiff and the proximate cause of the injury sustained by Mrs. Porter, the same witnesses testified as those who testified in the former trial excepting the Commissioner of Streets. Substantially the same evidence was again offered by both parties. The controversy, so far as questions of fact were concerned, narrowed itself to a determination of whether the mud upon the sidewalk at the locus in quo came from the work, or as a result of the work, performed by plaintiff in connection with the laying of sewers and water connections, or came from foreign and independent causes or places. It is unnecessary to restate in detail the facts. Reference may be made to the former opinion for a full statement of the facts. Sufficient it is to state that at this trial evidence was offered on the part of the city to the effect that the mud on the sidewalk came from, and as a result of, plaintiff's work. On the other hand, on the part of the plaintiff, evidence was offered to the effect that the mud on the sidewalk where Mrs. Porter sustained her injuries was not occasioned by reason of plaintiff's work but came from a sort of beaten path or place not far distant and was tracked to the locus in quo by pedestrians. In other words, the specific issue was made for the consideration of the jury whether the proximate cause of the injuries sustained by Mrs. Porter, on account of the presence of mud upon the sidewalk, was through plaintiff's work and negligence, or otherwise.
The learned trial court, who was also the presiding judge in the case of Mrs. Porter against the defendant city, instructed the jury that the plaintiff was negligent in his failure to comply with the ordinance in refilling trenches excavated and in not keeping same in good order after Dec. 24th, 1919, but that such negligence on plaintiff's part did *Page 678 
not render plaintiff liable unless it was the proximate cause of the injury sustained by Mrs. Porter. He further instructed the jury that the placing of the two piles of dirt on the sides of the sidewalk at the locus in quo by the plaintiff, in the manner in which they were placed and left, constituted negligence per se and that if the mud on the sidewalk between such piles which caused the injury to Mrs. Porter was on the walk as a result of the action of the elements of nature upon the dirt constituting such piles, the plaintiff was liable and that, if the jury, after considering all the evidence, should find that the injury to Mrs. Porter would not have happened except for the existence and location of such dirt piles in close proximity to the said sidewalk in question, then it was their duty to find for defendant. He further charged that the jury should not take into consideration any evidence relating to snow and ice on the sidewalk; that the physical cause of the injury to Mrs. Porter was established, in the action against the city, as mud on the sidewalk between the two piles of dirt, concededly placed there by plaintiff. But the jury were further instructed that if it found that the mud which caused the injury was the result of causes entirely foreign to such heaps of dirt and having no relation thereto, it then was their duty to find for the plaintiff; in other words, if they should not find that the presence of mud upon the sidewalk resulted from the existence of the piles of dirt left at the edge of the sidewalk by plaintiff. At the close of the evidence defendant made a motion for a directed verdict which motion was overruled. Defendant has appealed from the judgment entered upon a verdict returned in plaintiff's favor.
Upon this appeal the city maintains, in connection with some 33 specifications of error, that the trial court erred in excluding certain photographs and Mrs. Porter's notice of claim for damages; in permitting plaintiff to introduce much evidence of methods pursued by plaintiff in filling the trenches constructed so as to excuse the manner in which the work was done and noncompliance with the ordinance; in permitting evidence to be introduced concerning water on the sidewalk and of mud on the sidewalk across the whole front of the lot in question thereupon enlarging the scope of the inquiry by the jury. Further, that the trial court erred in its instructions to the jury, in not directing it to return a verdict in defendant's favor for the reason that upon the *Page 679 
physical facts no logical inference can be drawn other than that plaintiff's negligence was the proximate cause of the injury. Other contentions are similarly made concerning the court's instructions to the effect that the instructions placed an improper burden upon defendant city with reference to proof of negligence and the proximate cause of the injury, and that, in any event, the verdict as returned is contrary to the instructions of the court for the reason that there exists no credible evidence in the record contradicting or rebutting the fact which establishes plaintiff's negligence in not complying with the city ordinance.
                            Opinion.
We are of the opinion that none of defendant's contentions can be sustained. Mrs. Porter's notice of claim is incorporated in the judgment roll of her case against the city and was received in evidence. The question of the admission of the photographs, some taken at a date considerably later than the time of the accident, was properly within the discretion of the trial court. The question of whether the trial court granted to plaintiff a wider latitude of proof than the scope of issues warranted is eliminated by the fact that the trial court, in its instructions to the jury, specifically found that plaintiff was negligent and that his work, as performed, constituted negligence per se, and specifically limited, for the consideration of the jury, the issue to the question whether the mud came from the piles of dirt erected by plaintiff or from his work, or otherwise. The trial court's charge to the jury was fully as favorable as defendant could expect. The law of the case was settled in the former appeal and many questions now presented by the defendant were determined in the former appeal. Upon a review of the record concerning the proximate cause of the injuries sustained by Mrs. Porter we are satisfied that the record presents sufficient evidence upon which the minds of ordinary reasonable men might differ so as to form for the jury a question of fact and that, therefore, the verdict of the jury finds support in the evidence. The judgment is affirmed with costs.
CHRISTIANSON, JOHNSON, BIRDZELL, and NUESSLE, JJ., concur. *Page 680